Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kim et al. (US Patent No. 9348450 B1 and Kim hereinafter)
Regarding Claim 1, Kim discloses an electronic device (figs. 1-9D) comprising: 
a first housing structure (300) including a first surface, a second surface facing in a direction opposite to the first surface, and a first side member surrounding at least a portion of a space between the first surface and the second surface, wherein the first side member includes a first rotational support portion (351) at an edge thereof when viewed from above the first surface; a second housing structure (400) including a third surface, a fourth surface facing in a direction opposite to the third surface, and a second side member surrounding at least a portion of a space between the third surface and the fourth surface, wherein the second side member includes a second rotational support portion (451) facing the first rotational support portion at an edge thereof when viewed from above the third surface; a flexible display (110) including a first portion (111) disposed on the first surface, a second portion (113) disposed on the third 

    PNG
    media_image1.png
    827
    698
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    446
    672
    media_image2.png
    Greyscale
 surface, and a third portion (115) disposed between the first portion and the second portion and having a shape variable depending on an angle between the first surface and the third surface (shows in fig.7); and a hinge structure (including 500 and 600) connected to each of the first rotational support portion and the second rotational support portion, wherein the hinge structure is capable of forming a recess for accommodating at least a portion of the third portion when the angle between the first surface and the third surface is equal to or less than a predetermined first angle.  

Regarding Claim 2, Kim discloses the electronic device (figs. 1-9D) the electronic device of claim 1, wherein the hinge structure includes a first connecting member (610) connected to the first rotational support portion, a second connecting member (620) connected to the second rotational support portion, and a cover member (700), and wherein a pair of hinge shafts (517 and 527), which extend parallel to each other, are provided by the first connecting member and the second connecting member.  

Regarding Claim 3, Kim discloses the electronic device of claim 2, wherein, when the angle between the first surface and the third surface is equal to or less than the first angle, the first connecting member and the second connecting member each support the third portion of the flexible display while maintaining a size of the recess constant (shows annotated fig.7 above), and

    PNG
    media_image3.png
    466
    673
    media_image3.png
    Greyscale

 wherein, when the angle between the first surface and the third surface gradually increases beyond the first angle, the first connecting member and the second connecting member each support the third portion of the flexible display while reducing the size of the recess.  

Regarding Claim 4, Kim discloses the electronic device of claim 3, wherein, when the first surface and the third surface is unfolded to a flat angle, the first connecting member and the second connecting member close the recess and support the third portion of the flexible display.  

    PNG
    media_image4.png
    340
    570
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al in view of SIDDIQUI et al (US Pub No. 2018/0292860 A1 and SIDDIQUI hereinafter)
Regarding claim 11, Kim discloses the electronic device of claim 1. Kim does not explicitly disclose wherein the first housing structure and the second housing structure define a flexible display mounting space in the first surface, and at least one electronic component is included in a lower portion of the mounting space.  However, SIDDIQUI teaches (fig.1A) wherein the first housing structure and the second housing structure define a flexible display mounting space (102) in the first surface, and at least one electronic component (122) is included in a lower portion of the mounting space. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine at least one electronic component of SIDDIQUI to device of Kim in order to provide a camera positioned relative to the bezel.
Regarding claim 12, Kim/ SIDDIQUI discloses the electronic device of claim 11. SIDDIQUI further teaches wherein, when the first surface and the second surface are unfolded to face substantially a same direction, the electronic component is visible to an outside through a portion exposed from the mounting space (shows in fig.1A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine at least one electronic component of SIDDIQUI to device of Kim in order to provide a camera positioned relative to the bezel.
  

Regarding claim 13, Kim/ SIDDIQUI discloses the electronic device of claim 11. SIDDIQUI further teaches (fig.1A) wherein the electronic component is an optical module (camera). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine an optical module of SIDDIQUI to device of Kim in order to provide a camera positioned relative to the bezel. 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al in view of Rothkopf et al (US Pub No. 2013/0010405 A1 and Rothkopf hereinafter)
Regarding claim 14, Kim discloses the electronic device of claim 1. Kim does not explicitly disclose further comprising: a tension member configured to maintain a tension of the display constant when the display is unfolded.  However, Rothkopf teaches (fig.6) a tension member (58) configured to maintain a tension of the display constant when the display is unfolded. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a tension member of Rothkopf to device of Kim in order to pull the flexible display to slide relative housing.

Regarding claim 15, Kim/ Rothkopf discloses the electronic device of claim 14. Rothkopf teaches (fig.6) wherein the tension member pulls the display toward the first surface of the first housing structure or the fourth surface of the second housing structure, or toward one of the first surface and the fourth surface ([0051]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a tension member as claimed of Rothkopf to device of Kim in order to pull the flexible display to slide relative housing.

Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, none of the prior art teaches ,”a first protrusion protruding from one side of the first body, and a first stopper disposed on another side of the first body, and a second protrusion protruding from one side of the second body, and a second stopper disposed on another side of the second body. “
Claims 6-10 are objected being depend on claim 5. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841